Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmy Mullins appeals the district court’s orders denying his motion for leave to amend his complaint and granting the Appellee’s motion for summary judgment on Mullins’ claim of age discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mullins v. Mayor, No. 1:07-cv-02690-CCB, 2009 WL 248041 (D.Md. Jan. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.